TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 23, 2013



                                      NO. 03-11-00685-CV


                               William Andrew Allen, Appellant

                                                 v.

                               Tina Marie Bauer Allen, Appellee




          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was no error in the trial court’s final decree

of divorce: IT IS THEREFORE considered, adjudged and ordered that the trial court’s final

decree of divorce is in all things affirmed. It FURTHER appearing to the Court that appellant

has filed an affidavit of inability to pay costs, it is FURTHER ordered that no costs of appeal be

assessed against appellant; and that this decision be certified below for observance.